                                                                        Case 2:20-bk-13530-BR             Doc 160 Filed 09/08/20 Entered 09/08/20 15:00:09   Desc
                                                                                                           Main Document    Page 1 of 15



                                                                          1 Daniel A. Lev (CA Bar No. 129622)
                                                                             dlev@sulmeyerlaw.com
                                                                          2 SulmeyerKupetz
                                                                              A Professional Corporation
                                                                          3 333 South Grand Avenue, Suite 3400
                                                                            Los Angeles, California 90071-1406
                                                                          4 Telephone: 213.626.2311
                                                                            Facsimile: 213.629.4520
                                                                          5
                                                                            Attorneys for Victor Franco Noval, Peter Marco, LLC, and First International Diamond,
                                                                          6 Inc.

                                                                          7 Ronald Richards (CA Bar No. 176246)
                                                                             ron@ronaldrichards.com
                                                                          8 Law Offices of Ronald Richards & Associates, APC
                                                                            P.O. Box 11480
                                                                          9 Beverly Hills, California 90213
                                                                            Telephone: 310.556.1001
                                                                         10 Facsimile: 310.277.3325
  A Professional C orporat ion




                                                                         11 Attorneys for Victor Franco Noval
                                 333 SOUTH GRAND AVENUE, SUITE 3400
                                 LOS ANGELES, CALIFORNIA 90071-1406
                                  TEL 213.626.2311 • FAX 213.629.4520




                                                                         12 Baruch C. Cohen (CA Bar No. 159455)
                                                                             baruchcohen@baruchcohenesq.com
                                                                         13 Law Office of Baruch C. Cohen, APLC
                                                                            4929 Wilshire Boulevard, Suite 940
                                                                         14 Los Angeles, California 90010
                                                                            Telephone: 323.937.4501
SulmeyerKupetz,




                                                                         15 Facsimile: 888.316.6107

                                                                         16 Attorneys for Peter Marco, LLC and First International Diamond, Inc.

                                                                         17                                  UNITED STATES BANKRUPTCY COURT

                                                                         18                 CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
                                                                         19 In re                                              Case No. 2:20-bk-13530-BR

                                                                         20 JADELLE JEWELRY AND DIAMONDS,                      Chapter 7
                                                                            LLC,
                                                                         21                                                    OPPOSITION TO GOVERNMENT’S
                                                                                                                               MOTION FOR A LIMITED STAY OF
                                                                         22                                                    DISCOVERY
                                                                                                Debtor.
                                                                         23                                                    DATE: September 22, 2020
                                                                                                                               TIME: 2:00 p.m.
                                                                         24                                                    PLACE: Courtroom “1668”

                                                                         25

                                                                         26

                                                                         27

                                                                         28


                                                                              DAL 2705557v1 9/8/2020 (2:30 PM)
                                                                       Case 2:20-bk-13530-BR             Doc 160 Filed 09/08/20 Entered 09/08/20 15:00:09         Desc
                                                                                                          Main Document    Page 2 of 15



                                                                         1                     Creditors, Victor Franco Noval (“Noval”), Peter Marco, LLC (“Marco”), and

                                                                         2 First International Diamond, Inc. (“First International” and together with Noval and Marco,

                                                                         3 the “Creditors”), hereby submit their “Opposition to Government’s Motion for A Limited

                                                                         4 Stay of Discovery” (the “Opposition”), in response to the “Government’s Motion for A

                                                                         5 Limited Stay of Discovery; Memorandum of Points and Authorities; Declarations of Dan.

                                                                         6 G. Boyle and Special Agent Madison MacDonald” (the “Motion”), filed by the United

                                                                         7 States of America (the “Government”), and represent as follows:

                                                                         8                                                    I.

                                                                         9                                       PREFATORY STATEMENT

                                                                        10                     Without identifying how a pending criminal investigation into non-debtors
  A Professional C orporation




                                                                        11 warrants even a limited stay of discovery, the Government seeks to stymie the chapter 7
                                333 SOUTH GRAND AVENUE, SUITE 3400
                                LOS ANGELES, CALIFORNIA 90071-1406
                                 TEL 213.626.2311 • FAX 213.629.4520




                                                                        12 trustee’s ongoing investigation into the dissipation of tens of millions of dollars of cash

                                                                        13 and precious gems from this criminal enterprise. Not only is the basis of the stay founded

                                                                        14 on nothing more than speculative assumptions, but the scope and extent of the stay
SulmeyerKupetz,




                                                                        15 remains a mystery. And contrary to the Government’s rather dismissive view of the rights

                                                                        16 of creditors, a stay would certainly prejudice the interests of Creditors and other victims.

                                                                        17                     As the chapter 7 trustee can certainly attest, a review of the Debtor’s bank

                                                                        18 records, which the Trustee recently produced to Creditors in compliance with this Court’s
                                                                        19 order, has revealed exactly the type of wide-scale fraud that prompted Creditors to file

                                                                        20 the involuntary petition. The records identify millions of dollars of cash being fraudulently

                                                                        21 transferred by the Debtor to the Rechnitz’s personal accounts, as well as the accounts of

                                                                        22 friendly insiders and third parties. More disturbing, these transfers occurred during the

                                                                        23 time Creditors were owed tens of millions of dollars. Thwarting the trustee from further

                                                                        24 investigating this wide-spread fraud and pursuing the recovery of these transfers would

                                                                        25 be catastrophic, since it is simply an open invitation for the Rechnitz’s and their cohorts to

                                                                        26 further place these transfers out of the trustee’s reach.

                                                                        27                     To even suggest, therefore, that the “public’s interest in a swift progression

                                                                        28 of Jadelle’s bankruptcy proceedings is relatively minimal” demonstrates not only that the


                                                                             DAL 2705557v1 9/8/2020 (2:30 PM)                 2
                                                                       Case 2:20-bk-13530-BR             Doc 160 Filed 09/08/20 Entered 09/08/20 15:00:09                  Desc
                                                                                                          Main Document    Page 3 of 15



                                                                         1 Government is insensitive to creditors who are owed tens of millions of dollars, but that its

                                                                         2 requested relief is simply overbroad and unwarranted. Forcing the trustee and creditors

                                                                         3 to sit on the sidelines while some ancillary criminal investigation weaves it way through

                                                                         4 the justice system will virtually eliminate any chance creditors have to a meaningful

                                                                         5 recovery.

                                                                         6                     In sum, not only is the Motion moot to the extent it fails to identify any

                                                                         7 discovery that is pending that would even touch on its investigation, but the

                                                                         8 Government’s Motion will do much more harm than good. As evidenced by the weekend

                                                                         9 Instagram post by Jona showing Justin Bieber wearing jewelry from his new company

                                                                        10 “Jadelle Jewelry of Beverly Hills,” which he says should not be confused with “Jadelle
  A Professional C orporation




                                                                        11 Jewelry and Diamonds, LLC,” the Rechnitz’s view the Motion as a “get out of jail free”
                                333 SOUTH GRAND AVENUE, SUITE 3400
                                LOS ANGELES, CALIFORNIA 90071-1406
                                 TEL 213.626.2311 • FAX 213.629.4520




                                                                        12 card which has given them the license to steal yet again.1

                                                                        13                     The opening of another “Jadelle” jewelry business, without any knowledge

                                                                        14 of, or approval by, the trustee, demonstrates that Jona’s criminal conduct knows no
SulmeyerKupetz,




                                                                        15 bounds. Jona keeps lying to the Government and has manufactured a series of lies to

                                                                        16 justify his stealing of millions of dollars. Also, he has enlisted a business partner/family

                                                                        17 member to pay over $500,000 in legal fees for himself and Rachel. Moreover, not only

                                                                        18 has the Government not even interviewed all of the Creditors regarding this fraud, but the
                                                                        19 jewelry recently recovered is only worth a couple of hundred thousand dollars, which is a

                                                                        20 drop in the bucket compared to the $30,000,000 that ran through the Debtor and the

                                                                        21 Rechnitz’s accounts prior to the involuntary petition.

                                                                        22                     Astoundingly, the Rechnitz’s are so convinced of their newfound sense of

                                                                        23 immunity that they are flouting it right in front of the Court, the trustee, the Government,

                                                                        24 and creditors. Any intended benefit of the Motion, therefore, has been quickly dispelled

                                                                        25 by the Rechnitz’s brazen behavior. To use the Government’s words, permitting a

                                                                        26
                                                                             1
                                                                        27     A true and correct copy of the Instagram post is attached hereto as Exhibit “A” and incorporated herein by
                                                                             reference.
                                                                        28


                                                                             DAL 2705557v1 9/8/2020 (2:30 PM)                     3
                                                                       Case 2:20-bk-13530-BR             Doc 160 Filed 09/08/20 Entered 09/08/20 15:00:09                 Desc
                                                                                                          Main Document    Page 4 of 15



                                                                         1 tangential criminal investigation to interfere and undermine the trustee’s administration of

                                                                         2 this case would be devastating to the public trust. Unless a stay can be significantly

                                                                         3 limited in scope and duration, the Motion must be denied.

                                                                         4                                                       II.

                                                                         5   CREDITORS HAVE BEEN SIGNIFICANTLY PREJUDICED BY THE SEALING OF THE

                                                                         6       DECLARATION OF NOLAN FULLER AND THE MOTION SHOULD NOT EVEN BE

                                                                         7                                CONSIDERED UNTIL IT IS FREELY SHOWN

                                                                         8                     Inexplicably, the Government is now interceding and interfering in the

                                                                         9 administration of the Debtor’s case by seeking a “limited” stay of discovery until certain

                                                                        10 ancillary investigations into third parties are completed. The Government’s Motion largely
  A Professional C orporation




                                                                        11 is based on the in camera submission of the declaration of special agent Nolan Fuller
                                333 SOUTH GRAND AVENUE, SUITE 3400
                                LOS ANGELES, CALIFORNIA 90071-1406
                                 TEL 213.626.2311 • FAX 213.629.4520




                                                                        12 (the “Nolan Declaration”), which presumably lays the foundation for the requested limited

                                                                        13 stay. The Government, however, fails to provide compelling authority justifying a

                                                                        14 procedure which prevents Creditors from reviewing the Nolan Declaration in advance of
SulmeyerKupetz,




                                                                        15 the hearing on the Motion. Without an opportunity to review and comment on the Nolan

                                                                        16 Declaration, this Court cannot possibly consider the prejudicial relief the Government

                                                                        17 requests. At a minimum, the Court must permit Creditors and the trustee the right to

                                                                        18 review the Nolan Declaration in camera as well, should the Court be inclined to even
                                                                        19 consider the requested stay.2

                                                                        20                     Generally, the Ninth Circuit strongly favors maintenance of our traditional

                                                                        21 system of fair play in which both sides have notice of the arguments and evidence being

                                                                        22 used against them. See Ibrahim v. Department of Homeland Sec., 2012 WL 6652362, at

                                                                        23 *2 (N.D. Cal., Dec. 20, 2012). Moreover, this is not a criminal case, where the secrecy of

                                                                        24 an investigation may justify the requested in camera review. This is a civil bankruptcy

                                                                        25 case where, until this filing, the Government had not even made an appearance. Thus,

                                                                        26
                                                                             2
                                                                        27    Creditors were intending to oppose the Government’s ex parte application to file the Nolan Declaration
                                                                             under seal, but the application was granted mere hours after it was filed.
                                                                        28


                                                                             DAL 2705557v1 9/8/2020 (2:30 PM)                    4
                                                                       Case 2:20-bk-13530-BR             Doc 160 Filed 09/08/20 Entered 09/08/20 15:00:09        Desc
                                                                                                          Main Document    Page 5 of 15



                                                                         1 the Government’s reliance on the single case of Pollard v. F.B.I., 705 F.2d 1151 (9th Cir.

                                                                         2 1983) is of no benefit to the Government’s position that only the Court should have the

                                                                         3 benefit of seeing the alleged evidentiary basis for the Motion.

                                                                         4                     In fact, in Pollard, the government was relying on a specific statute which

                                                                         5 itself provided for in camera inspection of the documents sought to be disclosed. See 5

                                                                         6 U.S.C. § 552(a)(4)(B). In addition, the target himself requested in camera review of the

                                                                         7 documents; it was only the ex parte nature of the review to which he objected. Here,

                                                                         8 there is no statute authorizing the Nolan Declaration to be filed under seal, and there is

                                                                         9 no evidence that the Rechnitz’s or the Debtor are even the subject of the alleged

                                                                        10 investigation. Therefore, Pollard does not permit the type of exclusionary process the
  A Professional C orporation




                                                                        11 Government requests.
                                333 SOUTH GRAND AVENUE, SUITE 3400
                                LOS ANGELES, CALIFORNIA 90071-1406
                                 TEL 213.626.2311 • FAX 213.629.4520




                                                                        12                     In addition, a party seeking to file a confidential document under seal must

                                                                        13 file a motion to seal and must comply with the Local Rules of Practice and the Ninth

                                                                        14 Circuit’s directives in Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th Cir.
SulmeyerKupetz,




                                                                        15 2006). As noted, there is a strong presumption of public access to judicial files and

                                                                        16 records and discovery papers in civil cases may not generally be filed with the court.

                                                                        17 Civil discovery is presumptively public, and may be disclosed in the absence of a

                                                                        18 protective order. The Ninth Circuit has held that parties seeking to maintain the
                                                                        19 confidentiality of documents attached to most non-dispositive motions must show good

                                                                        20 cause exists to overcome the presumption of public access. Kamakana, 447 F.3d at

                                                                        21 1179-80.

                                                                        22                     Parties seeking to maintain the secrecy of documents attached to

                                                                        23 dispositive motions must show compelling reasons to overcome the presumption of

                                                                        24 public access.. And if a sealing order is permitted, it must be narrowly tailored. Press-

                                                                        25 Enterprise Co. v. Superior Ct. of California, 464 U.S. 501, 512 (1984). The sealing of

                                                                        26 entire documents is improper when any confidential information can be redacted while

                                                                        27 leaving meaningful information available to the public. In re Roman Catholic Archbishop

                                                                        28 of Portland, 661 F.3d 417, 425 (9th Cir. 2011).


                                                                             DAL 2705557v1 9/8/2020 (2:30 PM)                 5
                                                                       Case 2:20-bk-13530-BR             Doc 160 Filed 09/08/20 Entered 09/08/20 15:00:09     Desc
                                                                                                          Main Document    Page 6 of 15



                                                                         1                     Moreover, pursuant to Canon 3(a)(4) of the Code of Conduct for United

                                                                         2 States Judges, “a judge should not initiate, permit, or consider ex parte communications

                                                                         3 or consider other communications concerning a pending or impending matter that are

                                                                         4 made outside the presence of the parties or their lawyers.” That Canon further directs

                                                                         5 that if an ex parte communication is received that “bear[s] on the substance of a matter,

                                                                         6 the judge should promptly notify the parties of the subject matter of the communication

                                                                         7 and allow the parties an opportunity to respond, if requested.”

                                                                         8                     Here, the Government’s Motion is almost entirely based on a declaration

                                                                         9 which only has been seen by the Court. If the Motion is considered without the

                                                                        10 opportunity for Creditors and the trustee to review, and later comment on, the veracity of
  A Professional C orporation




                                                                        11 the Nolan Declaration, this would amount to an improper ex parte communication. See In
                                333 SOUTH GRAND AVENUE, SUITE 3400
                                LOS ANGELES, CALIFORNIA 90071-1406
                                 TEL 213.626.2311 • FAX 213.629.4520




                                                                        12 re Complaint of Judicial Misconduct, 425 F.3d 1179, 1188, n. 4 (9th Cir. 2005) (stating

                                                                        13 that “[e]x parte communications are those that involve fewer than all of the parties who

                                                                        14 are legally entitled to be present during the discussion of any matter.”)
SulmeyerKupetz,




                                                                        15                     In sum, court proceedings and records of those proceedings are open to

                                                                        16 the public, barring exceptional circumstances. This qualified right of public access is

                                                                        17 deeply rooted in both the common law and the First Amendment. See Nixon v. Warner

                                                                        18 Commc’ns, Inc., 435 U.S. 589 (1978); Video Software Dealers Ass’n v. Orion Pictures
                                                                        19 Corp. (In re Orion Pictures Corp.), 21 F.3d 24, 26 (2d Cir. 1994). As the Second Circuit

                                                                        20 observed, “[w]ithout publicity, all other checks [on government power] are insufficient: in

                                                                        21 comparison of publicity, all other checks are of small account.” New York Civil Liberties

                                                                        22 Union v. New York City Transit Authority, 684 F.3d 286 (2d Cir. 2012). See also In re

                                                                        23 Bell & Beckwith, 44 B.R. 661, 664 (Bankr. N.D. Ohio 1984) (noting that a “policy of open

                                                                        24 inspection ... is fundamental to the operation of the bankruptcy system and is the best

                                                                        25 means of avoiding any suggestion of impropriety that might or could be raised.”).

                                                                        26                     Exceptions to public access are construed narrowly and a judge must

                                                                        27 carefully and skeptically review sealing requests to insure that there really is an

                                                                        28 extraordinary circumstance or compelling need. See Ferm v. United States Trustee (In re


                                                                             DAL 2705557v1 9/8/2020 (2:30 PM)                6
                                                                       Case 2:20-bk-13530-BR             Doc 160 Filed 09/08/20 Entered 09/08/20 15:00:09         Desc
                                                                                                          Main Document    Page 7 of 15



                                                                         1 Crawford), 194 F.3d 954, 960, n. 8 (9th Cir. 1999) (noting that “exceptions ... are

                                                                         2 construed narrowly”); In re Analytical Sys., Inc., 83 B.R. 833, 835 (Bankr. N.D. Ga. 1987)

                                                                         3 (noting that “[b]ased on Section 107 and the strong precedent of federal case law, this

                                                                         4 court concludes that sealing judicial records is appropriate only in very limited

                                                                         5 situations.”). Any party in interest seeking to restrict public access to bankruptcy court

                                                                         6 records has the burden of proof. Chase v. Chase (In re Chase ), 2008 WL 2945997, at

                                                                         7 *6 (Bankr. S.D.N.Y. July 25, 2008).

                                                                         8                     The Motion, therefore, cannot even be considered until Creditors and the

                                                                         9 trustee have been allowed to review and challenge the Nolan Declaration.

                                                                        10                                                    III.
  A Professional C orporation




                                                                        11      EVEN IF THE COURT HAS THE POWER TO STAY THIS CASE, IT SHOULD NOT
                                333 SOUTH GRAND AVENUE, SUITE 3400
                                LOS ANGELES, CALIFORNIA 90071-1406
                                 TEL 213.626.2311 • FAX 213.629.4520




                                                                        12                                      EXERCISE THAT POWER HERE

                                                                        13                     The Motion correctly notes that bankruptcy courts have the general

                                                                        14 authority to stay bankruptcy proceedings when it may implicate a debtor’s Fifth
SulmeyerKupetz,




                                                                        15 Amendment rights. See In re Zinnel, 2013 U.S. Dist. LEXIS 46114, 2013 WL 128439

                                                                        16 (E.D. Cal. 2013). However, it is obvious from the Motion that neither the Debtor nor the

                                                                        17 Rechnitz’s appear to the be the subjects of the ongoing criminal investigation. As such,

                                                                        18 the litany of cases cited in the Motion, which exclusively involve potential Fifth
                                                                        19 Amendment concerns of the debtor or its principals, are irrelevant to the Motion.

                                                                        20                     Any overlap in the criminal investigation and this case, therefore, is

                                                                        21 tenuous, at best, and certainly does not warrant a stay which will be severely prejudicial

                                                                        22 to the legitimate rights of creditors. If and when the investigation reaches the point that

                                                                        23 serious concerns arise, then the Government is free to come back to this Court and seek

                                                                        24 whatever relief it deems necessary. However, the Government cannot be permitted to

                                                                        25 pre-judge its own investigation and blindly contend that a stay is required because at

                                                                        26 some point in the future certain targets or witnesses may assert their own Fifth

                                                                        27 Amendment rights. When weighed against the significant impact this Motion will have on

                                                                        28 the trustee’s investigation into the Debtor’s affairs and the millions of dollars of missing


                                                                             DAL 2705557v1 9/8/2020 (2:30 PM)                  7
                                                                       Case 2:20-bk-13530-BR             Doc 160 Filed 09/08/20 Entered 09/08/20 15:00:09        Desc
                                                                                                          Main Document    Page 8 of 15



                                                                         1 cash and precious gems, the Government’s speculative concerns must take a back seat

                                                                         2 to the trustee’s statutory duties.

                                                                         3                     And contrary to the Government’s myopic view that since this case was

                                                                         4 only filed in April any proposed delay cannot be characterized as highly prejudicial, the

                                                                         5 recent actions by the Rechnitz’s undermines this argument. Here, the Rechnitz’s fraud

                                                                         6 has been going on for years, and the trustee is just now beginning to understand the

                                                                         7 breadth and scope of this wide-scaled fraud. The first wave of bank records reveal

                                                                         8 countless intrafamily transfers of millions of dollars of cash during the period Creditors

                                                                         9 and other victims were chasing down their consigned jewelry and proceeds from alleged

                                                                        10 sales. A stay would do nothing more than embolden the Rechnitz’s and their co-
  A Professional C orporation




                                                                        11 conspirators by giving them even more time to transfer these funds and gems.
                                333 SOUTH GRAND AVENUE, SUITE 3400
                                LOS ANGELES, CALIFORNIA 90071-1406
                                 TEL 213.626.2311 • FAX 213.629.4520




                                                                        12                     Although the Government says that these concerns can be mitigated by the

                                                                        13 limited nature of the Government’s request, since it is not seeking a complete stay of the

                                                                        14 action or a complete stay of discovery, the Government never states what it exactly
SulmeyerKupetz,




                                                                        15 means when it says it only seeks a “limited” stay. Perhaps if the Government was more

                                                                        16 forthcoming and set forth with specificity what it exactly seeks to stay, and for what period

                                                                        17 of time, the parties could reach consensus. But without any specifics, Creditors have no

                                                                        18 assurance that the stay will not dramatically impair the trustee’s ultimate pursuit and
                                                                        19 recovery of these unauthorized transfers.

                                                                        20                     The simple statement that if a stay is not granted, one or more parties will

                                                                        21 likely to have choose between involving the Fifth Amendment privilege and potentially

                                                                        22 negatively impacting the bankruptcy case itself is an empty threat. As the Motion reveals,

                                                                        23 there are no indictments, and other than mentioning that the Rechnitz’s and Noval may,

                                                                        24 at some point, be required to provide testimony regarding certain transfers, there is

                                                                        25 nothing indicating why some future event should result in even a limited stay. In fact,

                                                                        26 Noval, one of the identified potential witnesses, opposes the Motion. The fact that Jona,

                                                                        27 who is neither a member nor principal of the Debtor, attended the first meeting of

                                                                        28 creditors and asserted his Fifth Amendment privilege also is irrelevant to whether a stay


                                                                             DAL 2705557v1 9/8/2020 (2:30 PM)                 8
                                                                       Case 2:20-bk-13530-BR             Doc 160 Filed 09/08/20 Entered 09/08/20 15:00:09       Desc
                                                                                                          Main Document    Page 9 of 15



                                                                         1 is imposed on the parties.

                                                                         2                     In this regard, while the former Bankruptcy Act expressly conferred broad

                                                                         3 immunity on a debtor, the current Bankruptcy Code eliminated that immunity. See

                                                                         4 Bankruptcy Act § 7(a)(10) (former 11 U.S.C. § 25(A)(10)). Since a debtor’s bankruptcy

                                                                         5 testimony can be used in criminal proceedings, a debtor may invoke the Fifth

                                                                         6 Amendment privilege against self-incrimination in a bankruptcy proceeding unless

                                                                         7 granted immunity. “A valid assertion of [this] privilege exists where a witness has

                                                                         8 reasonable cause to apprehend a real danger of incrimination.” In re Morganroth, 718

                                                                         9 F.2d 161, 167 (6th Cir. 1983) (citing Hoffman v. United States, 341 U.S. 479, 71 S. Ct.

                                                                        10 814, 818, 95 L. Ed. 1118 (1951)). Accordingly, the witness must face “a ‘real danger,’
  A Professional C orporation




                                                                        11 and not a mere imaginary, remote or speculative possibility of prosecution.” Morganroth,
                                333 SOUTH GRAND AVENUE, SUITE 3400
                                LOS ANGELES, CALIFORNIA 90071-1406
                                 TEL 213.626.2311 • FAX 213.629.4520




                                                                        12 718 F.2d at 167 (citing United States v. Apfelbaum, 445 U.S. 115, 100 S. Ct. 948. 955-

                                                                        13 56, 63 L. Ed. 2d 250 (1980)). Nothing in the Motion suggests that either of the Rechnitz’s

                                                                        14 are the targets of an criminal investigation, such that their Fifth Amendment concerns
SulmeyerKupetz,




                                                                        15 should not rightly be used to legitimize a stay meant to stop an investigating into their

                                                                        16 pre-petition fraud.

                                                                        17                     Moreover, when a witness’s assertion of the privilege is challenged, the

                                                                        18 court must determine whether the witness’s silence is justified. Hoffman v. United States,
                                                                        19 341 U.S. 479, 486, 71 S. Ct. 814, 95 L. Ed. 1118 (1951). See also Bank One of

                                                                        20 Cleveland, N.A. v. Abbe, 916 F.2d 1067 (6th Cir. 1990) (it is for the presiding court to

                                                                        21 conduct a particularized inquiry and decide if a witness’s silence is justified); United

                                                                        22 States v. Gibbs, 182 F.3d 408, 431 (6th Cir. 1999) (a trial court has broad discretion to

                                                                        23 determine whether or not a claim to the privilege has merit). “To sustain the privilege, it

                                                                        24 need only be evident from the implications of the question, in the setting in which it is

                                                                        25 asked, that a responsive answer to the question or an explanation of why it cannot be

                                                                        26 answered might be dangerous because injurious disclosure could result.” Hoffman, 341

                                                                        27 U.S. at 486-87. See also Morganroth, 718 F.2d at 169 (“[S]ufficient evidence [to

                                                                        28 establish a foundation for assertion of Fifth Amendment protection] is presented by a


                                                                             DAL 2705557v1 9/8/2020 (2:30 PM)                9
                                                                       Case 2:20-bk-13530-BR             Doc 160 Filed 09/08/20 Entered 09/08/20 15:00:09       Desc
                                                                                                         Main Document     Page 10 of 15



                                                                         1 witness if a court can, by the use of reasonable inference or judicial imagination,

                                                                         2 conceive a sound basis for a reasonable fear of prosecution.”). In evaluating the

                                                                         3 invocation of the privilege, the trial judge “must be governed as much by his personal

                                                                         4 perception of the peculiarities of the case as by the facts actually in evidence.” Hoffman,

                                                                         5 341 U.S. at 487 (quoting Exparte Irvine, 74 F. 954, 960 (C.C.S.D. Ohio 1896).

                                                                         6                     When the witness cannot establish a credible basis for his assertion that

                                                                         7 certain testimony may incriminate him, the privilege is not proper and the witness can be

                                                                         8 compelled to testify. In re Blan, 239 B.R. 385, 393 (Bankr. W.D. Ark. 1999). Here, it is

                                                                         9 not evident at all from the Motion that the Rechnitz’s assertion of the Fifth Amendment

                                                                        10 privilege will have any impact on the Government’s parallel investigation. If such
  A Professional C orporation




                                                                        11 concerns reveal themselves at a later date, the Motion can be resuscitated.
                                333 SOUTH GRAND AVENUE, SUITE 3400
                                LOS ANGELES, CALIFORNIA 90071-1406
                                 TEL 213.626.2311 • FAX 213.629.4520




                                                                        12                     In short, the Government fails to demonstrate with any specificity how

                                                                        13 discovery conducted by the trustee or Creditors in order to uncover assets and potential

                                                                        14 avoidance power claims will have a negative impact on the federal criminal investigation.
SulmeyerKupetz,




                                                                        15 The mere fact that the trustee and Government may be looking into some of the same

                                                                        16 pre-petition transactions does not automatically lead to the conclusion that this

                                                                        17 discoverable information is so sensitive that only the Government should be privy to its

                                                                        18 disclosure.
                                                                        19                                                   IV.

                                                                        20                                             CONCLUSION

                                                                        21                     The Government’s Motion is devoid of any controlling authority or evidence

                                                                        22 warranting the draconian relief it seeks. Creditors must be afforded the opportunity to

                                                                        23 review, and as necessary, challenge the statements contained in the Nolan Declaration in

                                                                        24 order to adequately respond to the Motion. Absent such a permissive review, the Motion

                                                                        25 must be denied since the public interest is to allow bankruptcy cases to be timely

                                                                        26 administered without interference from non-creditors who have no pecuniary interest in

                                                                        27 the ultimate outcome of the case. The Government’s Motion will harm this public interest

                                                                        28 since there is no evidence that the trustee’s investigation into the Debtor’s pre-petition


                                                                             DAL 2705557v1 9/8/2020 (2:30 PM)                10
                                                                       Case 2:20-bk-13530-BR             Doc 160 Filed 09/08/20 Entered 09/08/20 15:00:09     Desc
                                                                                                         Main Document     Page 11 of 15



                                                                         1 conduct will have any negative effect on the Government’s separate criminal

                                                                         2 investigation. Speculative assumptions of what might occur if certain witnesses invoke

                                                                         3 their Fifth Amendment privilege is insufficient to stop this case dead in its tracks.

                                                                         4 DATED: September 8, 2020                    SulmeyerKupetz
                                                                                                                       A Professional Corporation
                                                                         5

                                                                         6

                                                                         7                                             By: /s/ Daniel A. Lev         _________________
                                                                                                                           Daniel A. Lev
                                                                         8                                                 Attorneys for Victor Franco Noval, Peter
                                                                                                                           Marco, LLC, and First International Diamond,
                                                                         9                                                 Inc.
                                                                        10 DATED: September 8, 2020                    Law Offices of Ronald Richards & Associates, APC
  A Professional C orporation




                                                                        11
                                333 SOUTH GRAND AVENUE, SUITE 3400
                                LOS ANGELES, CALIFORNIA 90071-1406
                                 TEL 213.626.2311 • FAX 213.629.4520




                                                                        12
                                                                                                                       By: /s/ Ronald Richards       _________________
                                                                        13                                                 Ronald Richards
                                                                                                                           Attorneys for Victor Franco Noval
                                                                        14
                                                                             DATED: September 8, 2020                  Law Office of Baruch C. Cohen, APLC
SulmeyerKupetz,




                                                                        15

                                                                        16

                                                                        17
                                                                                                                       By: /s/ Baruch C. Cohen
                                                                        18                                                 Baruch C. Cohen
                                                                                                                           Attorneys for Peter Marco, LLC and First
                                                                        19                                                 International Diamond, Inc.

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28


                                                                             DAL 2705557v1 9/8/2020 (2:30 PM)                11
Case 2:20-bk-13530-BR   Doc 160 Filed 09/08/20 Entered 09/08/20 15:00:09   Desc
                        Main Document     Page 12 of 15




                               EXHIBIT A
Case 2:20-bk-13530-BR   Doc 160 Filed 09/08/20 Entered 09/08/20 15:00:09   Desc
                        Main Document     Page 13 of 15




                                                                           0012
         Case 2:20-bk-13530-BR                   Doc 160 Filed 09/08/20 Entered 09/08/20 15:00:09                                      Desc
                                                 Main Document     Page 14 of 15



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): OPPOSITION TO GOVERNMENT’S MOTION FOR
A LIMITED STAY OF DISCOVERY will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 September 8, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

         Jessica L Bagdanov jbagdanov@bg.law, ecf@bg.law
         Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
         Carolyn A Dye trustee@cadye.com
         Sam S Leslie (TR) sleslie@trusteeleslie.com, SLESLIE@ECF.AXOSFS.COM;trustee@trusteeleslie.com
         Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
         Robert S Marticello Rmarticello@swelawfirm.com,
          gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
         Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
         Neal Salisian ECF@salisianlee.com
         Michael Simon msimon@swelawfirm.com,
          lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
         Derrick Talerico dtalerico@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com
         United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
         David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com


                                                                                         Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) September 8, 2020 , I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

Attorneys for United States of America
Dan G. Boyle, Esq.
Assistant United States Attorney
1400 United States Courthouse
312 North Spring Street
Los Angeles, California 90012



                                                                                         Service information continued on attached page.




CC 2704248v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 2:20-bk-13530-BR                   Doc 160 Filed 09/08/20 Entered 09/08/20 15:00:09                                      Desc
                                                 Main Document     Page 15 of 15


                                             ADDITIONAL SERVICE INFORMATION (if needed):

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) September 8, 2020, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Served By Email:
Attorneys for United States of America
Dan G. Boyle, Esq.
Email: Daniel.boyle2@usdoj.gov

                                                                                        Service information continued on attached page.


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 September 8, 2020                         Cheryl Caldwell                                      /s/Cheryl Caldwell
 Date                                      Printed Name                                         Signature




CC 2704248v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
